Case 5:18-md-02827-EJD Document 434 Filed 07/17/20 Page 1 of 6

 

Case No, 18-MD-2827-E]D
United States District Court for the Northern District of
California

MENU RECEIVED
JUL 17 2009
Submit Claim Non Se OERRNG,

SAN JOSE CALIF

We have located the Serial Number in the database. Please
follow the instructions below to complete and submit your
Claim Form.

The Settlement will provide a cash payment if you are the owner of an
eligible device and experienced diminished performance when running
a certain version of iOS prior to December 21, 2017.

Eligible devices and iOS versions:
e iPhone 6, 6 Plus, 6s, 6s Plus, or SE device running iOS 10.2.1 or later
e jPhone 7 and 7 Plus running iOS 11.2 or later

You are limited to one cash payment per device. If you are the owner
of more than one eligible device, you must fill out a separate Claim
Form for each device.

Unless you request exclusion from the class as explained in the Class
Notice, you will be bound by the Settlement Agreement_and Release
and the Final Judgment even if you do not submit a Claim Form.
Case 5:18-md-02827-EJD Document 434 Filed 07/17/20 Page 2 of 6

In this electronic Claim Form, you must fill out and submit a complete
and accurate Claim Form by no later than October 6, 2020. If your
Claim Form is incomplete, contains false information, or is not
submitted by the deadline, your claim will be rejected and you will
waive all rights to receive a payment under this Settlement. The Claims
Administrator may contact you to request more information to verify
your claim. The information you provide will be treated as confidential
and used for the purpose of this Settlement only. Any payment
provided in response to your claim will be issued through the bank
account information you provide on this Claim Form, unless you elect
to have payment mailed to the mailing address on this Claim Form. If
you prefer to submit a Printed Claim Form, please click here.

If you need assistance completing a Claim Form, you may send an
email to Questions@SmartphonePerformanceSettlement.com for
assistance from the Claims Administrator or review the FAQs by clicking
here. You may also refer back to the Class Notice by clicking here for
more information about the Settlement.

NOTE: If your claim is determined to be eligible to receive a
Settlement distribution payment and you would like to receive
that payment electronically by ACH, you must have your
Routing and Bank Account Number avaliable when completing
this Claim Form. Please be sure you have this information
ready before proceeding.

STEP 1 — INFORMATION REQUIRED FOR ALL CLAIMANTS

ED
First Name *

 

MELTON
Last Name *

 
Case 5:18-md-02827-EJD Document 434 Filed 07/17/20 Page 3 of 6

40507 CHENNY CT.
Street Address *

 

 

Street Address 2

LOUISVILLE _

City *
_ KENTUCKY a oy
State *

 

 

40299
Zip Code *

 

 

Apple ID *

- EDMELTON@AOL.COM
Contact Email Address *

You may be contacted at the Email Address you provide here

 

EDMELTON@AOL.COM
Confirm Contact Email Address *

 

CeKRH |
iPhone Serial Number *

Please indicate your preferred method of payment:

(©) Digital Payment. If I have submitted a valid claim, please send
me a digital payment through my Routing Number and Bank Account
Number. (If you select this method, a separate screen will direct you to
input your Routing Number and Bank Account Number.)
Case 5:18-md-02827-EJD Document 434 Filed 07/17/20 Page 4 of 6

Mailed Check. If I have submitted a valid claim, please send me
a check at my mailing address above.

 

STEP 2 -—- DEVICE AND IOS VERSION

Please indicate your Device and iOS Version:

(@) Iam the owner of an iPhone 6, 6 Plus, 6s, 6s Plus, or SE device
that ran iOS 10.2.1 or later prior to December 21, 2017;

€) Iam the owner of an iPhone 7 or 7 Plus device that ran iOS 11.2
or later prior to December 21, 2017.

STEP 3 — DECLARATION UNDER PENALTY OF PERJURY,
SIGNATURE & DATE

\“] 1 experienced diminished performance on my iPhone 6, 6 Plus, 6s,
6s Plus, or SE device when running iOS 10.2.1 or later before
December 21, 2017 OR my iPhone 7 or 7 Plus when running iOS 11.2
or later before December 21, 2017.

 

lv] By checking this box, I declare under penalty of perjury that the
information above is true and correct to the best of my knowledge and
belief. I understand that my claim is subject to audit, review, and

validation using all available information.

    

 

Signature *

07/13/2020
Date

REMINDERS
Case 5:18-md-02827-EJD Document 434 Filed 07/17/20 Page 5 of 6

Your Claim Form must be submitted by October 6, 2620. Late or
incomplete Claim Forms will be denied. All information provided on this
Claim Form is subject to verification.

After you click Submit Claim Form, you will be able to print and save a
copy of this Claim Form for your records.

Copyright © 2028 Angeion Group, LLC Privacy Policy
Administered By:
M y|ANGEION GROUP

Changing the Rules

 
 

Privacy - Terms

 
Case 5:18-md-02827-EJD Document 434 Filed 07/17/20 Page 6 of 6

mes eyeseie—et TS «SSD
Eyes ty lye dye aed UTE naeee He FUL SRGSCE-E tPCT > “1.2 BE ON" dD

Sb 0 a6 Ss
aS 45 nh S 942
dVSING 35a wWe

rat sare) USC 41]

 

Tes TRI eT .  @6ZOF Ay ‘SMIASINOF
; "39 Auuoyd LOSOL
“. Ook J STUASHICH LO _ =" “yoo PA
